ON MOTION TO STAY MANDATE
PER CURIAM.
Appellee’s “Motion to Stay” will be treated as a motion to clarify our brief opinion to certify conflict, 389 So.2d 332, so further review will not be precluded. The decision sub judice by relying on State Farm Mutual Insurance Company v. Bergman, 387 So.2d 494 (Fla. 5th DCA 1980), is in direct conflict with Carter v. Government Employee’s Insurance Company, 377 So.2d 242 (Fla. 1st DCA 1979).
Except as clarified herein, we adhere to our original opinion, and the motion to “stay the decision” is denied.
ORFINGER and SHARP, JJ., and BAKER, JOSEPH P., Associate Judge, concur.